internal_revenue_service number release date index number ---------------- ------------------------------ -------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-138834-07 date date legend x y year state dear -------------- -------------------------------- ----------------------- ---------------------------------- ----------------------- ------- ------------- this letter responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code facts x is a limited_partnership organized in year under the laws of state x intends to sell limited_partnership interests in an initial_public_offering after which units of limited_partnership_interest in x will be traded on an established_securities_market after the initial_public_offering x will be a publicly_traded_partnership within the meaning of sec_7704 y is the general_partner of x and is a limited_liability_company classified as a partnership for federal tax purposes y was organized in year under the laws of state x intends to purchase operating power plants which would be fueled by geothermal steam natural_gas coal wood chips derived from timber and a refined product of crude_oil the electrical energy produced by these power plants will be sold plr-138834-07 by x to a local electric distribution utility near each power plant substantially more than percent of x’s gross_income will come from the sale of electrical energy produced by these power plants the geothermal power plant being reviewed for potential purchase by x produces transports processes and markets geothermal_energy by producing geothermal steam from wells drilled for that purpose and transporting the geothermal steam from the well head to a nearby generating building in the generating building geothermal steam drives a turbine whose mechanical energy produces electricity in a generator electricity so produced is delivered by electrical transmission lines owned by the power plant to an interconnection point with the local electric distribution utility electrical energy is sold by the power plant to the local electric distribution utility at this point x proposes to lease the land containing the geothermal steam wells and the generating building and to buy the geothermal power plant which includes the wells piping from wells to the generating building the generating building that includes the turbine generator and ancillary equipment and the local transmission lines for connection to the distribution utility x would buy and operate the geothermal power plant and sell its electrical energy output to a local electric distribution utility the natural gas-fired power plants which x is reviewing for potential purchase have the natural_gas fuel delivered either from a major natural_gas pipeline or delivered from the pipeline of the local natural_gas distribution utility all of the natural_gas fired plants x is reviewing are combined-cycle gas turbine power plants consisting of a gas compressor fuel combustors two gas expansion turbine generators and a heat recovery steam generator to capture heat from the gas turbine exhaust air is compressed in the gas compressor energy is added to the compressed air by combusting gaseous or liquid fuel in the combustor the hot compressed air is expanded through the gas turbine the gas turbine drives both the compressor and an electric power generator steam produced in the heat recovery steam generators powers a steam turbine generator to produce additional electric power distillate fuel oil a refined product of crude_oil can be used as a backup fuel and is expected to be used at one of the plants at times of high natural_gas heating demand during very cold periods in winter x would buy and operate the natural_gas fueled power plants and sell their electrical energy output to local electric distribution utilities the wood chip derived from timber power plant under consideration for purchase by x consists of a wood chip storage yard wood chip handling and delivery equipment a combustion boiler and a steam turbine and electrical generator the plant buys wood chips of the appropriate size for burning in the combustion boiler under a long-term_contract with a company that chips whole southern pine logs from forests near the power plant wood chips are delivered to the plant by truck x would buy no wood chips except those produced from timber natural_gas is used to start the combustion which is then sustained on the heat generated by burning wood chips natural_gas can also be used as a backup fuel in case of wood supply interruptions plr-138834-07 wood chips are burned in the combustion chamber and the heat produces steam in the boiler steam so produced drives a steam turbine generator which produces electricity x would buy and operate the wood chip fueled power plant and sell its electrical energy output to a local electric distribution utility at the coal-fired power plant being considered for purchase by x coal is delivered by both dedicated trains and barges coal is stored both in an exterior yard and an enclosed storage_facility raw coal chunks are first crushed and then fed into the pulverizer along with air heated by the boiler the powdered coal from the pulverizer is directly blown to a burner in the boiler the burner mixes the powdered coal in the air suspension with additional pre-heated combustion air and forces it out of a nozzle and it is burned in the combustion chamber the hot combustion gases enter the boiler to heat the water filled pipes and produce steam that is used to spin turbines to generate electricity x would buy and operate the coal-fired power plant and sell its electrical energy output to a local electric distribution utility x requests a ruling that its income derived from the sale of electrical energy produced at power plants fueled by geothermal_energy natural_gas wood chips derived from timber refined oil products or coal is qualifying_income under sec_7704 law sec_7704 provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income sec_7704 provides that the term qualifying_income means income or gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy or timber the natural_resources exception for purposes of sec_7704 the term mineral_or_natural_resource means any product of a character with respect to plr-138834-07 which a deduction for depletion is allowable under sec_611 except that such term shall not include any product described in sec_613 or b namely soil sod dirt turf water mosses minerals from sea water the air or similar inexhaustible sources the conference_report accompanying the revenue_act_of_1987 in discussing the type of qualifying_income described in sec_7704 states as follows income and gains from certain activities with respect to minerals or natural_resources are treated as passive-type income specifically natural_resources include fertilizer geothermal_energy and timber as well as oil gas or products thereof for this purpose oil gas or products thereof means gasoline kerosene number fuel oil refined lubricating oils diesel_fuel methane butane propane and similar products which are recovered from petroleum refineries or field facilities oil gas or products thereof are not intended to encompass oil or gas products that are produced by additional processing beyond that of petroleum refineries or field facilities such as plastics or similar petroleum derivatives h_r rep no 100th cong 1st sess c b the senate report accompanying the technical_and_miscellaneous_revenue_act_of_1988 states natural_resources - the bill clarifies the definition of income qualifying under the percent requirement from certain activities with respect to a mineral_or_natural_resource for this purpose a mineral_or_natural_resource means any product of a character with respect to which a deduction for depletion is allowable under sec_611 and also includes fertilizer such qualifying_income does not include for example income from fishing farming including the cultivation of fruits or nuts or from hydroelectric solar wind or nuclear power production the reference in the bill to products for which a depletion deduction is allowed is intended only to identify the minerals or natural_resources and not to identify what income from them is treated as qualifying_income consequently whether income is taken into account in determining percentage_depletion under sec_613 does not necessarily determine whether such income is qualifying_income under sec_7704 plr-138834-07 with respect to marketing of minerals and natural_resources eg oil_and_gas and products thereof the committee intends that qualifying_income be income from marketing at the level of exploration development processing or refining the mineral_or_natural_resource by contrast income from marketing minerals and natural_resources to end users at the retail level is not intended to be qualifying_income for example income from retail marketing with respect to refined petroleum products eg gas station operations is not intended to be treated as qualifying_income s rep no 100th cong 2nd sess analysis the issue is whether x’s income from the sale of electrical energy produced at power plants fueled by geothermal_energy natural_gas wood chips derived from timber refined oil products and coal is qualifying_income within the meaning of sec_7704 the natural_resources exception of sec_7704 provides that the term qualifying_income means income or gains derived from among other things the processing or the marketing of any mineral_or_natural_resource the conversion of a mineral_or_natural_resource into electrical energy is not processing within the meaning of sec_7704 and does not give rise to qualifying_income the sec_7704 legislative_history suggests a definition of processing that does not include the conversion of a substance to electrical energy the term processing has a specific meaning in the energy industry just as exploration development refining transportation and marketing have their specific industry meanings the use of the term processing in the energy industry means a specific type of downstream activity encompassing refining and certain petrochemical activities but this meaning does not include the production of electrical energy the marketing of electrical energy produced by converting a mineral_or_natural_resource into electrical energy does not give rise to qualifying_income electrical energy is not a mineral_or_natural_resource and income from the marketing of such energy is not qualifying_income the conference_report states that o il gas or products thereof are not intended to encompass oil or gas products that are produced by additional processing beyond that of petroleum refineries or field facilities such as plastics or similar petroleum derivatives the conference_report indicates that the form of a mineral_or_natural_resource may be changed so fundamentally that the resultant product is no longer a mineral_or_natural_resource further congress explicitly excludes the processing of oil or gas products beyond that of refineries or field facilities since a power plant is not a refinery or field facility it follows that oil gas or products thereof does not encompass electricity generated from oil or natural_gas the same rule by plr-138834-07 extension must apply to other minerals or natural_resources that might be used to generate electrical energy in its ruling_request x cites the statement in the senate report that qualifying_income does not include for example income from hydroelectric solar wind or nuclear power production x asserts that the senate’s explicit disallowance of certain types of power production implies that other unnamed types of power production must give rise to qualifying_income this reading is overbroad the senate report did not modify the list of activities that gave rise to qualifying_income under sec_7704 rather the senate report addresses the clarification to the definition of mineral_or_natural_resource that was added to the flush language of sec_7704 by the act the flush language states that ‘mineral or natural resource’ means any product of a character with respect to which a deduction for depletion is allowable under sec_611 it goes on to exclude any product described in sec_613 or b namely soil sod dirt turf water or mosses minerals from sea water the air or similar inexhaustible resources in explicitly excluding income from hydroelectric solar wind or nuclear power production the senate merely emphasizes that one cannot transform an inexhaustible resource into an energy resource in order to fit within the natural_resources exception to the extent nuclear power is fueled with uranium a natural resource within the meaning of sec_7704 the senate report supports the conclusion that qualifying_income does not include income from power production conclusion based solely on the facts submitted and representations made we conclude that the income to be derived by x from the sale of electrical energy produced at power plants fueled by geothermal_energy natural_gas wood chips derived from timber refined oil products or coal is not qualifying_income within the meaning of sec_7704 except as specifically provided no opinion is expressed or implied as to the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-138834-07 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely s james a quinn senior counsel branch office of associate chief_counsel passthroughs special industries cc
